Citation Nr: 0015240	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel







INTRODUCTION

The veteran had active service from April 1943 to November 
1945.  This matter was previously before the Board of 
Veterans' Appeals (BVA or Board).  In a September 1999 
decision, the Board denied the veteran's claim for service 
connection for hearing loss in the right ear, and remanded 
the issue of entitlement to an initial evaluation in excess 
of 10 percent for hearing loss in the left ear for additional 
development.  In a rating decision dated in March 2000, the 
RO continued to find hearing loss in the left ear to be no 
more than 10 percent disabling, from the original effective 
date of July 16, 1997, through November 11, 1999.  The RO 
also granted service connection for bilateral hearing loss 
effective from November 12, 1999, and assigned a 10 percent 
evaluation for that disorder.  The case is again ready for 
Board review.

During the course of this claim, the VA made changes in the 
Schedule for Rating Disabilities pertaining to diseases of 
the ear, including hearing loss.  64 Fed. Reg. 25202-25210 
(May 11, 1999).  However, as to evaluating service-connected 
hearing loss, these changes are nonsubstantive, and in this 
particular claim, the changed regulations mirror the criteria 
for the previous Schedule for Rating Disabilities.  

As noted, while on remand, the RO granted service connection 
for right ear hearing loss which became part of the bilateral 
hearing loss and continued the 10 percent disability 
evaluation that had been in effect for left ear hearing loss 
alone, effective from November 11, 1999; left ear hearing 
loss was noted to be 10 percent disabling from July 16, 1997 
to November 11, 1999.  However, in view of the manner in 
which service-connected hearing loss is rated and in light of 
the ratings assigned in this case, the Board has 
characterized the issue as on the title page of this 
decision. 


FINDING OF FACT

The veteran manifests Level I hearing in the right ear and 
Level XI hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1994 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for left ear hearing loss and 
denied for right ear hearing loss in July 1998.  The veteran 
filed a notice of disagreement with respect to the grant of 
10 percent initial evaluation for the left ear hearing loss 
along with the denial of service connection for the right ear 
hearing loss, and this appeal ensued.  During the course of 
the post-remand development, the veteran underwent VA 
examination.  In a March 2000 rating decision, the RO 
declined to increase the 10 percent rating for the veteran's 
left ear hearing loss.  However, the RO granted service 
connection for bilateral hearing loss, and a 10 percent 
evaluation for that condition was assigned, effective from 
November 12, 1999.  It was noted that the 10 percent 
evaluation for left ear hearing loss was effective only 
through November 11, 1999, and that from that point on the 
disability would be rated as bilateral hearing loss.  

As the claim is one of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the 
denial of right ear hearing loss was essentially changed when 
the RO granted service connection for bilateral hearing loss 
in March 2000, the veteran has not indicated that he is 
satisfied with his rating.  As 10 percent is not the maximum 
award available, the issue remains viable for Board review.  
See  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board finds that these claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 
Diagnostic Codes 6100-6110 (1998 & 1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  

It is reported in the explanation regarding the revisions in 
the Federal Register, however, that the revisions of the 
sections addressing ear and other sense organs are part of 
the overall revision of the rating schedule based on factors 
such as medical advances rather than representing 
liberalizing interpretations of regulations.  See 64 Fed. 
Reg. 25202, 25204 (1999).  In any event, the Board notes that 
the differences between the former criteria and the revised 
criteria in cases such as the one on appeal are relatively 
inconsequential, and that the RO evaluated the veteran under 
all relevant criteria subsequent to the Board remand.

In this case, there are numerous records relating to 
bilateral hearing loss.  None of these records, however, 
supports a finding that the hearing loss warrants an 
evaluation in excess of 10 percent under any pertinent 
criteria.  In assigning a 10 percent evaluation for the 
veteran's hearing loss, the RO considered service medical 
records, private records and reports from VA audiological 
evaluations.  Since filing his claim in July 1997, the 
veteran has manifested sensorineural hearing loss.  A VA 
audiological evaluation addendum dated in April 1998 contains 
a diagnosis of sensorineural hearing loss.  A report of VA 
audiological testing dated in November 1999 revealed pure 
tone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
60
50
LEFT
115
125+
125+
125+
125+

The average pure tone threshold was 50 decibels for the right 
ear and 125+ for the left.  Speech recognition was 94% in the 
right ear and 0% in the left ear.  The diagnosis was mild to 
moderate sensorineural hearing loss in the right ear, 
profound sensorineural hearing loss in the left ear.  

Based on this evidence, service connection was granted for 
bilateral hearing loss and a 10 percent evaluation was 
assigned, effective from the date of examination, November 
11, 1999.  

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's examination 
results yields a numerical designation of I for the right ear 
(between 0 and 49 percent average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
and XI for the left ear (over 98 average puretone decibel 
hearing loss, with between 0 and 34 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 10 percent, under Diagnostic Code 6100.  The 
Board thus finds that the veteran's bilateral hearing loss 
was properly assigned a 10 evaluation under Diagnostic Code 
6100.  Hence, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for bilateral 
hearing loss under both the former and the revised criteria.  

The Board has considered the application of 38 C.F.R. § 4.86 
(1999), however, the veteran's left ear hearing loss is rated 
at the maximum level under Table VI and that use of Table VIA 
does not produce a more favorable result. 

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because 
this disability has worsened over time.  However, the veteran 
simply has not shown, by competent medical evidence, that his 
service-connected hearing loss has increased to a level in 
excess of the currently assigned 10 percent level under 38 
C.F.R. § 4.85.  His contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 10 
percent disability evaluation under Diagnostic Code 6100. 

Finally, the Board notes that prior to November 1999, service 
connection was only in effect for left ear hearing loss.  In 
this regard, prior to the regulatory changes effective in 
June 1999, in situations where compensation has been granted 
only for hearing loss involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal, or 
at Level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14 (1998).  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the compensable ear is at Level X 
or XI.  See 38 C.F.R. § 4.85, Diagnostic Code 6101 (1998).  
In the recently revised regulations, 38 C.F.R. § 4.85(f) was 
added to clearly specify that a nonservice-connected ear will 
be assigned a Roman numeral designation of I, subject to the 
provisions of 38 C.F.R. § 3.383.  See 64 Fed. Reg. 25206 
(1999).  As such, evaluating the veteran's service-connected 
left ear prior to November 1999 would not result in a higher 
evaluation prior to that date.

In reaching this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's bilateral 
hearing loss has markedly interfered with his earning 
capacity or employment status, or has necessitated frequent 
periods of hospitalization.  The Board finds that criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

